Case: 20-130         Document: 18           Page: 1        Filed: 07/28/2020




              NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                       ______________________

                      In re: DROPBOX, INC.,
                              Petitioner
                       ______________________

                              2020-130
                       ______________________

     On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:19-
cv-00525-ADA, Judge Alan D. Albright.
---------------------------------------------------------------------------------

                      In re: DROPBOX, INC.,
                              Petitioner
                       ______________________

                              2020-132
                       ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:19-
cv-00526-ADA, Judge Alan D. Albright.
                  ______________________

                           ON PETITION
                       ______________________
 Before PROST, Chief Judge, MOORE and HUGHES, Circuit
                        Judges.
PROST, Chief Judge.
Case: 20-130    Document: 18      Page: 2    Filed: 07/28/2020




2                                        IN RE: DROPBOX, INC.




                         ORDER
    In these related petitions arising out of patent infringe-
ment suits brought by SynKloud Technologies, LLC
against Dropbox, Inc., which we consider together, Dropbox
asks this court to direct the United States District Court
for the Western District of Texas to grant its motions to
transfer under 28 U.S.C. § 1404(a) to the United States
District Court for the Northern District of California.
    Dropbox contends that the district court clearly erred
in crediting SynKloud’s assertions that Dropbox’s employ-
ees in Austin, Texas had any relevant and material
knowledge to the issues in this case without conducting any
meaningful evaluation of the record and merely resolving
any factual dispute between the parties in favor of the non-
moving party. Dropbox further contends that the district
court erred in weighing the court congestion factor against
transfer and also weighing against transfer the fact that
SynKloud brought a separate infringement action against
Adobe involving overlapping patents asserted in one of the
cases against Dropbox in the Western District of Texas.
    Since the district court made its determinations, this
court has issued an order relevant to these petitions. In In
re Adobe Inc., No. 2020-126 (Fed. Cir. ___ 2020), this court
recently granted mandamus to direct transfer of the very
case the district court cited as weighing against transfer.
The court in Adobe also explained that the district court
erred by giving the court congestion factor essentially dis-
positive weight, particularly given that the scheduling or-
der the district court relied on (which is the same one cited
by the court in these cases) did not speak to court conges-
tion.
    In light of this court’s intervening decision in Adobe, we
decline to find that Dropbox has “no other adequate means
to attain the relief [it] desires” without Dropbox first mov-
ing the district court for reconsideration of its orders deny-
ing Dropbox’s motions to transfer. Cheney v. U.S. Dist.
Case: 20-130    Document: 18    Page: 3    Filed: 07/28/2020




IN RE: DROPBOX, INC.                                           3



Court for the Dist. of Columbia, 542 U.S. 367, 380 (2004)
(internal quotation marks and citation omitted). We there-
fore deny the petitions for a writ of mandamus. Any new
petitions for mandamus from the district court’s rulings on
reconsideration will be considered on their own merits.
    Accordingly,
    IT IS ORDERED THAT:
    The petitions are denied.
                                FOR THE COURT

         July 28, 2020          /s/ Peter R. Marksteiner
             Date               Peter R. Marksteiner
                                Clerk of Court

 s31